—In a child visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated October 14, 1998, which denied, without a hearing, her application to modify an order of the same court dated November 16, 1992, which granted her supervised visitation with her minor children.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court did not err in denying, without a hearing, her application to modify an existing order which granted her supervised visitation with her children (see, Matter of Chaya S. v Frederick Herbert L., *423266 AD2d 219; Matter of Coutsoukis v Samora, 265 AD2d 482; Matter of Gerow v Gerow, 257 AD2d 718). One who seeks to modify an existing order of visitation is not automatically entitled to a hearing, but must make some evidentiary showing sufficient to warrant a hearing (see, Matter of Coutsoukis v Samora, supra; Matter of Gerow v Gerow, supra; David W. v Julia W., 158 AD2d 1, 6-7). Here, the mother’s allegations, even if true, would not give rise to finding of a change in circumstances. Santucci, J. P., Joy, Goldstein and Schmidt, jj., concur.